Mr. Justice Dickey: I concur in the views of Mr. Justice Sheldoh. It is not easy to perceive how the ruling of this court, that the act of 1861 did not dispense with the joining of the hushand with the wife in the conveyance of her separate property, can be justified, if this act be held to have repealed the saving clause in the Statute of Limitations made in favor of a feme covert. Mr. Justice Bbeese: I do not concur in this opinion. I think the law was correctly stated in Morrison v. Norman, 47 Ill. 477, and Noble v. McFarland, 51 ib. 226. The construction thus placed on the statute in question has become a rule of property, and why that rule should be now discarded, I am at a loss to perceive.